—Order, Supreme Court, New York County (Elliott Wilk, J.), entered February 25, 2000, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
Defendant’s letter offering plaintiff employment explicitly states that the employment was to be at will, and there is nothing in either the employee handbook or job description that should have caused plaintiff to believe otherwise. Accordingly, defendant could terminate plaintiff at any time for any reason or no reason, i.e., plaintiff has no cause of action for breach of contract, breach of an implied covenant of good faith and fair dealing or breach of fiduciary duty (see, Murphy v American Home Prods. Corp., 58 NY2d 293, 300, 304-305; Sabetay v Sterling Drug, 69 NY2d 329, 333, 335-336; Ingle v Glamore Motor Sales, 73 NY2d 183, 189-190). We have considered plaintiff’s other claims, including that she was fraudulently induced to enter into defendant’s employment by a false statement that her position “could lead” to a promotion, *398and find that they do not state a cause of action. Concur— Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.